Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The examiner wishes to point out to the applicant that Claim(s) 15-26 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 
35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such Claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such Claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim(s) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(a)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(b)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e(g), “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(c)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  The generic placeholder and functional language outlined for each limitation below are denoted by a bold generic placeholder and underlined functional language. The limitations and corresponding structure in the specification are as follows:   
For the purpose of examination, the limitation “an application unit adapted to apply build material" in Claim 15 Line(s) 3 will be read as "a coater blade… and at least one dose unit… or one previously applied layer of build material" as is supported by the specification (Page(s) 10 Paragraph(s) 2). Likewise, the “application unit” in Claim 16 Line(s) 1, Claim 19 Line(s) 2, Claim 20 Line(s) 2, Claim 21 Line(s) 2, and Claim 22 Line(s) 2 will be treated similarly.
For the purpose of examination, the limitation “irradiation device is adapted to at least partially consolidate" in Claim 26 Line(s) 1 will be read as "a laser beam" as is supported by the specification (Page(s) 12 Paragraph(s) 4). 
For the purpose of examination, the limitation “a wall building unit is provided that is adapted to build at least one wall element" in Claim 16 Line(s) 4 will be read as "a first wall building element 18 and a second wall building element 19" as is supported by the specification (Page(s) 12 Paragraph(s) 4). Further, the “first wall building element 18” and “second wall building element 19” are described as “columns of a portal that is arranged around the carrying element” ( Page(s) 4 Paragraph(s) 2); thus the wall building unit will be interpreted to mean two columns of a portal arranged around the carrying element.  Likewise, the “wall building unit” in Claim 15 Line(s) 5, Claim 23 Line(s) 1, Claim 24 Line(s) 1, and Claim 25 Line(s) 1 will be treated similarly.
For the purpose of examination, the limitation “a… wall building element is adapted to build a first wall element" in Claim 15 Line(s) 4 will be read as "columns of a portal that is arranged around the carrying element" as is supported by the specification (Page(s) 4 Paragraph(s) 2). Likewise, the “wall building element” in the remainder of the claims will be treated similarly.
For the purpose of examination,	 the limitation “wall element delimiting a build material volume" in Claim 15 Line(s) 4 will be read as "a cylinder segment/tube segment" as is supported by the specification (Page(s) 8 Paragraph(s) 1).  The wall elements are described as being “built from the same build material that has been applied via the application unit”. The wall elements “’grow’ together with the object as the object is additively built” (Page(s) 8 Paragraph(s) 2).  Likewise, the “wall element” in the remainder of the claims will be treated similarly.
For the purpose of examination, the limitation “one carrying element adapted to carry build material” in Claim 15 Line(s) 3 will be read as “an annular disc" as is supported by the specification (Page(s) 5 Paragraph(s) 2). Likewise, the “carrying element” in the remainder of the claims will be treated similarly.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e(g), by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U(s)C § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-26 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by FEY (US-20170348905-A1), hereinafter referred to as FEY.
Regarding Claim 15, FEY teaches an apparatus for additively manufacturing three-dimensional objects (a method of producing a three-dimensional object and a boundary region, abstract), the apparatus comprising: an application unit adapted to apply a build material on at least one carrying element (application device 16, Figure(s) 1 and 2a-2b and Paragraph(s) 0044); a wall building unit comprising a first wall building element and a second wall building element (first and second material discharge nozzles, Paragraph(s) 0059 and Figure(s) 1 and 2a-2b), wherein the wall building unit is adapted to build on the at least one carrying element at least one wall element abutting along an outer wall surface (Figure(s) 1 and 2a-2b  and Paragraph(s) 0059 and 0057), with respect to an apparatus center vertical axis (Figure(s) 1 and 2a-2b), of the first wall building element and/or abutting along an inner wall surface (Paragraph(s) 0059 and 0057 and Figure(s)  1 and 2a-2b), with respect to the apparatus center vertical axis (Figure(s) 1 and 2a-2b), of the second wall building element (Figure(s) 1 and 2a-2b), the at least one wall element delimiting a build material volume carried by the at least one carrying element (Figure(s) 1 and 2a-2b), and wherein the first wall building element and the second wall building element are at least partially arranged next to the build material volume carried by the at least one carrying element when building the at least one wall element (Figure(s) 1 and 2a-2b).  
Regarding Claim 16, FEY teaches the apparatus of claim 15, wherein the application unit is adapted to apply at least one arc-shaped build material layer (Figure(s) 1 and 2a-2b).  
Regarding Claim 17, FEY teaches the apparatus of claim 15, wherein the at least one carrying element is at least partially disc-shaped and extends between a first radius and a second radius (Figure(s) 1 and 2a-2b).  
Regarding Claim 18, FEY teaches the apparatus of claim 17, wherein the first wall building element is adapted to build an abutting first wall element of the at least one wall element on the first radius and wherein the second wall building element is adapted to build an abutting second wall element of the at least one wall element on the second radius (Figure(s) 1 and 2a-2b).  
Regarding Claim 19, FEY teaches the apparatus of claim 15, wherein at least one of the application unit and the at least one carrying element is movable with respect to the other (Figure(s) 1 and 2a-2b).  
Regarding Claim 20, FEY teaches the apparatus of claim 19, wherein the movement of at least one of the application unit and the at least one carrying element with respect to the other is a rotational movement around the apparatus center vertical axis (Figure(s) 1 and 2a-2b).  
Regarding Claim 21, FEY teaches the apparatus of claim 19, wherein movement of at least one of the application unit and the at least one carrying element with respect to the other is a translatory movement (Figure(s) 1 and 2a-2b).  
Regarding Claim 22, FEY teaches the apparatus of claim 19, wherein the movement of at least one of the application unit and the at least one carrying element is a continuous movement (Figure(s) 1 and 2a-2b).  
Regarding Claim 23, FEY teaches the apparatus of claim 15, wherein the wall building unit is adapted to successively layerwise build the at least one wall element from the build material applied on the at least one carrying element (layer, Figure(s) 1 and 2a-2b and abstract).  
Regarding Claim 24, FEY teaches the apparatus of claim 15, wherein the wall building unit is adapted to build the at least one wall element via a heating element (heat energy, Paragraph(s) 0050).  
Regarding Claim 25, INSERT AUTHOR teaches the apparatus of claim 15, wherein the wall building unit is adapted to build the at least one wall element via deposition of at least one binder material (first and second nozzles, Paragraph(s) 0047. This limitation is intended use as the material worked upon and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. The apparatus is capable of applying a binder as there is a first and second discharge nozzle.).  
Regarding Claim 26, FEY teaches the apparatus of claim 15, further comprising at least one irradiation device adapted to irradiate the build material arranged on the at least one carrying element (laser, Paragraph(s) 0041).

Claim(s) 15-24 and 26 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by THORSON (US-20170190112-A1), hereinafter referred to as THORSON.
Regarding Claim 15, THORSON teaches an apparatus for additively manufacturing three-dimensional objects (selective laser fusing, abstract and Figure(s) 4-5), the apparatus comprising: an application unit adapted to apply a build material on at least one carrying element (dispenser, abstract ); a wall building unit comprising a first wall building element and a second wall building element (Paragraph(s) 0023), wherein the wall building unit is adapted to build on the at least one carrying element at least one wall element abutting along an outer wall surface (platform, abstract and Figure(s) 4-5), with respect to an apparatus center vertical axis (Figure(s) 4-5), of the first wall building element and/or abutting along an inner wall surface (Figure(s) 4-5), with respect to the apparatus center vertical axis (Figure(s) 4-5), of the second wall building element (Figure(s) 4-5), the at least one wall element delimiting a build material volume carried by the at least one carrying element (Figure(s) 4-5), and wherein the first wall building element and the second wall building element are at least partially arranged next to the build material volume carried by the at least one carrying element when building the at least one wall element (Figure(s) 4-5).  
Regarding Claim 16, THORSON teaches the apparatus of claim 15, wherein the application unit is adapted to apply at least one arc-shaped build material layer (Figure(s) 4-5).  
Regarding Claim 17, THORSON teaches the apparatus of claim 15, wherein the at least one carrying element is at least partially disc-shaped and extends between a first radius and a second radius (Figure(s) 4-5).  
Regarding Claim 18, THORSON teaches the apparatus of claim 17, wherein the first wall building element is adapted to build an abutting first wall element of the at least one wall element on the first radius and wherein the second wall building element is adapted to build an abutting second wall element of the at least one wall element on the second radius (outer retaining wall 118 and inner retaining wall 120, Figure(s) 4-5 and Paragraph(s) 0022).  
Regarding Claim 19, THORSON teaches the apparatus of claim 15, wherein at least one of the application unit and the at least one carrying element is movable with respect to the other (Figure(s) 4-5 and Paragraph(s) 0016).  
Regarding Claim 20, THORSON teaches the apparatus of claim 19, wherein the movement of at least one of the application unit and the at least one carrying element with respect to the other is a rotational movement around the apparatus center vertical axis (Paragraph(s) 0016).  
Regarding Claim 21, THORSON teaches the apparatus of claim 19, wherein movement of at least one of the application unit and the at least one carrying element with respect to the other is a translatory movement (Paragraph(s) 0016).  
Regarding Claim 22, THORSON teaches the apparatus of claim 19, wherein the movement of at least one of the application unit and the at least one carrying element is a continuous movement (Paragraph(s) 0016).  
Regarding Claim 23, THORSON teaches the apparatus of claim 15, wherein the wall building unit is adapted to successively layerwise build the at least one wall element from the build material applied on the at least one carrying element (abstract).  
Regarding Claim 24, THORSON teaches the apparatus of claim 15, wherein the wall building unit is adapted to build the at least one wall element via a heating element (laser, abstract).  
Regarding Claim 26, THORSON teaches the apparatus of claim 15, further comprising at least one irradiation device adapted to irradiate the build material arranged on the at least one carrying element (laser, abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 15-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
STOLZENBURG (US-20140376581-A1) teaches a laser system with weld locations 7 (Figure(s) 2 and Paragraph(s) 0022). 
MOLINARI (US-20150183167-A1) teaches an arcuate track with successive layers 34 (Paragraph(s) 0024 and Figure(s) 1). 
LJUNGBLAD (US-20150306819-A1) teaches a rotating build support with three energy beam irradiations 120 (Figure(s) 3b). 
GUILLEMETTE (US-20160136887-A1) teaches a rotary printer with two nozzles and a scraper (Figure(s) 27b and Paragraph(s) 0218). 
HOFACKER (US-20130264750-A1) teaches a selective laser sintering method with multiple sub portions of contour 20 that are simultaneously irradiated (Figure(s) 7 and Paragraph(s) 0036). 
CARTER (US-20180281113-A1) teaches an inner and outer solid component that are created during manufacturing (Figure(s) 4 and abstract). 
MAMRAK (US-20180345371-A1) teaches an inner and outer build wall (Figure(s) 4 and Paragraph(s) 0031). 
HOLFORD (US-20180345379-A1) teaches an inner and outer build wall 207 (Figure(s) 2A). 
BURBAUM (US-20190022753-A1) teaches an inner and an outer build wall 3 (Figure(s) 1; however, this does not beat the EFD). 
TUCKER (US-20190202101-A1) teaches an inner and an outer wall being constructed at the same time (Figure(s) 1). 
CRUMP (US-20200016655-A1) teaches one or more laser sources that discharge electromagnetic energy  with inner and outer build layer 42 (Figure(s) 8 and Paragraph(s) 0075). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET B HAYES whose telephone number is (571)272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST. If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If requesting an interview, please provide your name, application number, call-back number, and availability. Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        /NAHIDA SULTANA/Primary Examiner, Art Unit 1743